Exhibit 10.51

Summary of MeadWestvaco Corporation 2015 Long-Term Incentive Plan

Under the MeadWestvaco Corporation Long-Term Annual Incentive Plan (the “Plan”),
which is a part of the 2005 Performance Incentive Plan, Amended and Restated
effective February 25, 2013, the Compensation and Organization Development
Committee (the “Committee”) of the Board of Directors awards each executive a
long-term incentive award that is payable entirely in equity, with no cash
component. The size of each executive officer’s long-term award is determined
after review of external competitive market data, peer group and general
industry trends.

For 2015, approximately 70% of a senior executive’s long-term award is payable
in the form of performance-based restricted stock units (“PSUs”) and
approximately 30% in the form of non-qualified stock options. Given the pending
business combination with the Rock-Tenn Company (“Transaction”), the Committee
established 2015 long-term performance goals based on a 6-month and 3-year
performance period. Payouts under the 2015 Long-Term Incentive Plan would be
pro-rated based on the closing date of the Transaction and the achievement of
performance goals, as determined by the Committee.

The 6-month performance period includes the goal of earnings before interest and
tax (“EBIT”). EBIT is defined as full year net sales less the cost of goods sold
and selling, general and administrative expenses, excluding interest income and
expense, corporate income taxes, extraordinary items, discontinued operations,
restructuring charges and certain one-time costs and the cumulative effect of
accounting changes.

The 3-year performance period, the Committee established a performance threshold
of a minimum level of EBIT to serve as an umbrella metric for the PSUs, which
must be achieved during either 2015 or 2016. If the threshold level of EBIT is
achieved, the Committee may vest PSUs for all executive officers based on the
attainment of an additional key financial metric also set by the Committee,
enterprise economic profit during the three year performance period that begins
January 1, 2015 and ends on December 31, 2017 (“Performance Period”). Enterprise
economic profit (“EP”) is defined as after-tax EBIT, less the company’s weighted
average cost of capital applied to total capital employed, (net debt plus total
shareholder equity) subject to certain adjustments. For the EP performance
objective, the Committee sets performance driven threshold, target and stretch
payout levels reflecting a payout curve ranging from 50% of the target incentive
to 200% of the target incentive. The Committee may adjust PSU award values to
reflect progress made towards target performance levels, provided that no PSU
award shall vest in the event of performance below threshold goals. During the
vesting period, dividends on unvested PSU awards are credited to an executive’s
award in the form of additional units, but are only delivered when and to the
extent that the underlying award vests.

Stock options awarded under the Plan generally are subject to a three-year pro
rata vesting expiring on the third anniversary of the grant date. While there is
no performance-based prerequisite to the vesting of stock options, in the event
the market value of the common stock does not appreciate over the exercise
price, the options will have no value. The exercise price for stock options is
not less than the “fair market value” of the common stock underlying the



--------------------------------------------------------------------------------

awards on the grant date. “Fair market value” is defined as the closing price of
such common stock as reflected on the New York Stock Exchange on the grant date
and is a term and condition of all stock option awards approved by the
Committee. No dividend rights attach to non-qualified stock options.

Both awards of PSUs and stock options are subject to automatic forfeiture in the
event of termination for gross misconduct and are subject to the company’s
Recoupment Policy.

The following are the terms and conditions applicable to the award of PSUs and
stock options:

Terms and Conditions – PSUs

 

  1. Eligibility: Executive employees designated by the Compensation and
Organization Development Committee (the “Committee”) as recommended by
management shall be eligible to participate.

 

  2. Plan: Awards of performance-based restricted stock units (“PSUs”) shall be
made under the 2005 MeadWestvaco Corporation Performance Incentive Plan, as
amended (the “Plan”), and are subject in all respects to the terms of the Plan.
All terms of the Plan are hereby incorporated into these terms and conditions
(the “Terms and Conditions”) by reference. Each capitalized term not defined
herein has the meaning assigned to such term in the Plan. The Committee shall
have sole discretion to determine all issues with respect to Awards.

 

  3. Terms: A PSU Award will be evidenced by these Terms and Conditions pursuant
to which MeadWestvaco Corporation (the “Company”) grants PSUs with respect to a
specified number of Shares to the grantee subject to the conditions set forth
below.

 

  4. Date of Award: February 23, 2015 (the “Date of Award”) or any subsequent
date on which an Award is made in 2015.

 

  5. Award Payment: The PSUs shall be contingent and shall vest and be payable
if and to the extent that the performance goals set forth on the attached
Exhibit A (the “Performance Goals”) are met and the employment conditions and
other conditions of these Terms and Conditions are met.

 

  6. Certificate Delivery: The grantee shall not be entitled to receive delivery
of Shares underlying any vested portion of the Award until the payment date
provided in these Terms and Conditions.

 

  7. Voting Rights: The grantee shall have no voting rights with respect to the
PSU Award.

 

  8. Dividends: The grantee shall be credited with dividend equivalents as
declared, which shall be converted to PSUs and ultimately settled in Shares at
the same time and on the same terms as the underlying PSU Award.

 

2



--------------------------------------------------------------------------------

  9. Automatic Forfeiture: PSUs will automatically be forfeited under the
following circumstances:

 

  a. Employment of the grantee is terminated for “gross misconduct.” Gross
misconduct is defined as (i) fraud, misappropriation or embezzlement;
(ii) engaging in conduct that is demonstratively and materially injurious to the
Company; (iii) gross or intentional neglect of duties or responsibilities as an
employee; or (iv) gross or intentional violation of the Company’s policies and
procedures; or

 

  b. The grantee breaches any confidentiality, non-solicitation or
non-competition covenant set forth on the attached Exhibit B or in any
Restrictive Covenants Agreement betweem the grantee and the Company or an
affiliate.

 

  c. The Committee requires recoupment of the PSU Award in accordance with the
Company Recoupment Policy.

 

  d. Failure to meet the Performance Goals.

 

  10. Restrictive Covenants: By accepting the PSU Award, the grantee agrees to
comply with the confidentiality, non-solicitation and non-competition covenants
set forth on the attached Exhibit B. If the grantee has a written Restrictive
Covenants Agreement with the Company or an affiliate, the grantee also agrees to
continue to comply with the obligations under such Restrictive Covenants
Agreement as a condition of grant of this PSU Award.

 

  11. Transferability: PSUs shall not be sold, transferred, assigned, pledged or
otherwise encumbered or disposed.

 

  12. Performance Goals: The performance period with respect to the PSUs shall
be January 1, 2015 through December 31, 2017 (the “Performance Period”) subject
to Section 16, Change of Control. At the end of the Performance Period, the
Committee shall determine whether and to what extent the Performance Goals have
been met and shall certify attainment of the Performance Goals. The Committee
shall have the discretion to reduce (including to zero) the number of PSUs that
would otherwise vest upon attainment of the Performance Goals, based on such
factors as the Committee deems appropriate.

 

  13. Vesting or Restriction Period: The PSUs shall vest, based on attainment of
the Performance Goals during the Performance Period as determined by the
Committee, provided the grantee continues to be employed by the Company through
the date on which the Committee certifies the Performance Goals have been
attained (the “Vesting Date”). Except as otherwise provided below, if the
grantee terminates employment prior to the Vesting Date, the PSUs shall be
cancelled and all rights of the grantee to the PSU Award shall terminate.

 

3



--------------------------------------------------------------------------------

  14. Termination of Employment: Subject to Section 16, if, prior to the Vesting
Date, (i) the grantee terminates employment on account of death or disability
(as defined below) or upon reaching retirement age (as defined below) or
(ii) the grantee’s employment is involuntarily terminated by the Company (other
than for gross misconduct) by reason of a divestiture of a business of the
Company, mutual agreement, or job elimination, and such termination occurs after
the first anniversary of the Date of Award, the grantee shall earn a pro-rata
portion of the PSUs approved by the Committee. The pro-rata portion shall be
determined as the number of PSUs calculated based on attainment of the
Performance Goals, multiplied by a fraction, the numerator of which is the
number of completed full months from the Date of Award to the grantee’s
termination date and the denominator of which is 36. The vested PSUs shall be
paid as described in Section 17 below. For purposes of this Award:

 

  a. The term “retirement age” shall mean on or after age 55 (with 20 years of
service) or 65 or subject to the forfeiture provisions of Section 9 above; and

 

  b. The term “disability” shall mean permanently and totally disabled under the
terms of the Company’s qualified retirement plans.

 

  15. Leave of Absence: In the event that the grantee is on an approved leave of
absence, the grantee’s PSUs shall continue in effect in accordance with these
terms during his or her leave of absence, subject to the Committee’s discretion.

 

  16. Change of Control: If, prior to the Vesting Date, there is a Change of
Control as defined in the Plan, as a result of the Business Combination
Agreement between the Company and Rock-Tenn Company dated January 25, 2015, the
grantee shall earn a pro-rata portion of the PSUs approved by the Committee (and
the remaining PSUs shall be cancelled). The pro-rata portion shall be determined
as the number of PSUs calculated based on attainment of the Performance Goals
established for a Change of Control (“COC Goals”) set forth on the attached
Exhibit A, multiplied by a fraction, the numerator of which is the number of
completed full months from January 1, 2015 to the effective date of the Change
of Control and the denominator of which is 36. The PSUs shall vest, based on
attainment of the COC Goals during the Performance Period as determined by the
Committee, and provided the grantee continues to be employed by the Company
through February 23, 2018 (the “Vesting Date”). If the grantee voluntarily
terminates employment prior to the Vesting Date, the PSUs shall be cancelled and
all rights of the grantee to the PSU Award shall terminate. If the grantee’s
employment terminates for any other reason (including death, disability or
retirement but excluding gross misconduct, as these terms are defined above),
the pro-rata portion of the PSU Award approved by the Committee shall vest and
be paid as described in Section 17 below.

 

  17. Payment Date: Payment of the grantee’s vested PSUs shall be made in Shares
within 60 days after the Vesting Date, provided that all such payments shall be
subject to compliance with the requirements of Section 409A of the Internal
Revenue Code.

 

4



--------------------------------------------------------------------------------

  18. Tax Withholding: The grantee is solely responsible for the satisfaction of
all taxes and penalties that may arise in connection with the PSU Award. The
grantee may satisfy any tax withholding obligations arising upon settlement of
the PSUs by (a) authorizing the Company to deduct from the grantee’s brokerage
account the cash amount necessary to satisfy any tax withholding,
(b) authorizing the Company to withhold Shares otherwise issuable as part of the
PSUs, (c) tendering Shares previously acquired to the Company, or
(d) authorizing the Company to sell a portion of Shares otherwise issuable as
part of the PSUs in an amount necessary to generate sufficient cash to satisfy
the tax withholding obligation. If the Company receives no instruction from the
grantee with respect to alternative means to satisfy his or her tax withholding
obligation, the obligation shall be satisfied by withholding Shares from the
grantee’s PSUs. Any Share withholding shall not exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and foreign tax
liabilities.

 

5



--------------------------------------------------------------------------------

Exhibit A - Performance Goals

Performance Goals – Three Year Performance Period

 

  1. Two performance goals have been established by the Committee for the PSU
Award. The EBIT goal must be met in order for any PSUs to vest under the EP
goal.

 

  a. The EBIT goal is based on Earnings Before Interest and Taxes (“EBIT”).

 

  •   Under the EBIT goal, the Company must achieve a specified level of EBIT
during the fiscal year ending December 31, 2015 or during the fiscal year ending
December 31, 2016.

 

  •   If the EBIT goal is met, the PSUs may vest up to 200% of the target Award.
If the EBIT goal is not met, no PSUs may vest.

 

  b. The EP goal is based on Cumulative Change in Economic Profit (“EP”).

 

  •   The EP goal must be met during the three-year Performance Period that
begins on January 1, 2015 and ends on December 31, 2017.

If the EBIT goal is met, the Committee will determine whether and to what extent
the EP goal is met and the number of PSUs that may vest based on achievement of
the Performance Goals. The amount may be reduced by the Committee as provided in
the Terms and Conditions. The amount that may vest based on achievement of the
EP goal may not exceed the maximum amount determined based on achievement of the
EBIT goal.

Performance Goals – Six Month Performance Period

 

  2. One performance goal has been established by the Committee for the PSU
Award.

The EBIT goal is based on Earnings Before Interest and Taxes (“EBIT”). If the
EBIT goal is met, the PSUs may vest up to 200% of the target Award. If the EBIT
goal is not met, no PSUs may vest.

 

  3. Earnings Before Interest and Taxes

Earnings Before Interest and Taxes (EBIT) is defined as full year net sales less
the cost of goods sold and Selling, General and Administrative expenses (SG&A),
excluding interest income and expense, corporate income taxes, extraordinary
items, discontinued operations, restructuring charges and certain one-time costs
and the cumulative effect of accounting changes. EBIT will be determined by the
Committee based on the Company’s financial statements.

 

  4. Economic Profit

Enterprise Economic Profit (EP) is a measure of performance that is defined as
after-tax EBIT, less the Company’s weighted average cost of capital applied to
the capital employed (net of debt plus total shareholder equity).

 

6



--------------------------------------------------------------------------------

Adjustments are made for pension (asset, income and liability), historical
(pre-2010) good will and intangibles (asset, expense and liability), and
non-operational items such as restructuring charges; after-tax EBIT is
calculated using a planned operations tax rate. EBIT will be determined by the
Committee based on the Company’s financial statements.

Cumulative Change in EP measures the change in EP between two periods.
Cumulative Change in EP will be measured by comparing the baseline EP for the
fiscal year ending December 31, 2014 to the EP for the fiscal year ending
December 31, 2017

At the end of the Performance Period, the Committee will determine the
Cumulative Change in EP and will apply that number to the schedule described
above. The “Percent of Target Award” indicates the percentage of the grantee’s
target Award of PSUs that are eligible for vesting based on attainment of the EP
goal, as described in the Terms and Conditions.

 

  5. Committee Discretion

The Committee shall have the discretion to reduce the PSU Award that would
otherwise vest upon the attainment of the Performance Goals (assuming EBIT
threshold is met), based on such factors as the Committee deems appropriate.

 

7



--------------------------------------------------------------------------------

Exhibit B - Restrictive Covenants

By accepting this PSU Award, the grantee agrees to comply with the following
terms:

Confidential Information

 

  a. For purposes of this Award letter, the term “Confidential Information”
shall mean information that the Company or any of its affiliates owns or
possesses, that the Company or its affiliates have developed at significant
expense and effort, that they use or that is potentially useful in the business
of the Company or its affiliates, that the Company or its affiliates treat as
proprietary, private or confidential, and that is not generally known to the
public. Confidential information includes, but is not limited to, information
that qualifies as a trade secret under applicable law. The grantee acknowledges
that the grantee’s relationship with the Company is one of confidence and trust
such that the grantee has in the past been, and may in the future be, privy to
Confidential Information of the Company or its affiliates.

 

  b. The grantee hereby covenants and agrees at all times during employment with
the Company and its affiliates and thereafter to hold in strictest confidence,
and not to use, any Confidential Information, except for the benefit of the
Company, and not to disclose any Confidential Information to any person or
entity without written authorization of the Company, except as otherwise
required by law.

Non-Solicitation

 

  a. The grantee covenants and agrees that during the grantee’s employment with
the Company and its affiliates, and during the 12 month period following the
grantee’s termination of employment for any reason (the “Restricted Period”),
the grantee shall not, directly or indirectly, (i) solicit, hire or attempt to
hire any employee of the Company or any of its affiliates as an employee,
consultant or independent contractor of the grantee or any other person or
business entity, or (ii) solicit any employee, consultant or independent
contractor of the Company or any of its affiliates to change or terminate his or
her relationship with the Company or any of its affiliates, unless in each case
more than six months shall have elapsed between the last day of such person’s
employment or service with the Company or any of its affiliates and the first
date of such solicitation or hiring.

 

  b. The grantee covenants and agrees that during the grantee’s employment with
the Company and its affiliates and during the Restricted Period, the grantee
shall not, either directly or indirectly:

 

  (i) solicit or do business with, or attempt to solicit or do business with,
any customer with whom the grantee had material contact, or about whom the
grantee received Confidential Information within 12 months prior to the
grantee’s date of termination for the purpose of providing such customer with
services or products competitive with those offered by the Company or any of its
affiliates during the grantee’s employment with the Company or its affiliates,
or

 

8



--------------------------------------------------------------------------------

  (ii) encourage any customer with whom the grantee had material contact, or
about whom the grantee received Confidential Information within 12 months prior
to the grantee’s date of termination to reduce the level or amount of business
such customer conducts with the Company or any of its affiliates.

Non-Competition

The grantee covenants and agrees that during the grantee’s employment with the
Company and its affiliates and during the Restricted Period, the grantee will
not, without the Company’s express written consent, in any geographic area in
which the grantee had responsibility within the last two years prior to the
grantee’s termination of employment where the Company or its affiliates do
business, directly or indirectly in the same or similar capacity to the services
the grantee performed for the Company;

 

  (i) own, maintain, finance, operate, invest or engage in any business that
competes with the businesses of the Company and its affiliates in which the
grantee was materially involved during the two years prior to the grantee’s
termination; or

 

  (ii) provide services, as an employee, consultant, independent contractor,
agent or otherwise, to any business that competes with the Company and its
affiliates in businesses in which the grantee was materially involved during the
two years prior to the grantee’s termination.

Notwithstanding the foregoing, the grantee may invest in or have an interest in
entities traded on any public market, provided that such interest does not
exceed five percent of the voting control of such entity.

Other Acknowledgements and Agreements

The grantee acknowledges and agrees that in the event the grantee breaches any
of the covenants or agreements contained in this Exhibit B:

 

  (i) The Company may in its discretion determine that the grantee shall forfeit
the outstanding PSUs (without regard to whether the PSUs have vested), and the
outstanding PSUs shall immediately terminate, and

 

  (ii) The Company may in its discretion require the grantee to return to the
Company any cash or Shares received upon distribution of the PSUs under this
Award. The Committee shall exercise the right of recoupment provided in this
section (b) within one year after the Company’s discovery of the grantee’s
breach of the covenants or agreements contained in this Exhibit B.

If any portion of the covenants or agreements contained in this Exhibit B, or
the application hereof, is construed to be invalid or unenforceable, the other
portions of such covenants or agreements or the application thereof shall not be
affected and shall be given full force and effect without regard to the invalid
or unenforceable portions to the fullest extent possible. If any covenant or
agreement in this Exhibit B is held to be unenforceable because of the duration
thereof or the scope thereof, then the court making such determination shall
have the power to reduce the duration and limit the scope thereof, and the
covenant or agreement shall then be enforceable in its reduced form. The
covenants and agreements contained in this Exhibit B shall survive the
termination of these terms and conditions.

 

9



--------------------------------------------------------------------------------

Terms and Conditions – Stock Options

 

1. Eligibility: Executive employees designated by the Compensation and
Organization Development Committee (the “Committee”) as recommended by
management shall be eligible to participate.

 

2. Plan: Awards of stock options (“Options”) shall be made under the 2005
MeadWestvaco Corporation Performance Incentive Plan, as amended (the “Plan”),
and are subject in all respects to the terms of the Plan. All terms of the Plan
are hereby incorporated into these terms and conditions (the “Terms and
Conditions”) by reference. Each capitalized term not defined herein has meaning
assigned to such term in the Plan. The Committee shall have sole discretion to
determine all issues with respect to Awards.

 

3. Terms: An Option Award will be evidenced by these Terms and Conditions
pursuant to which MeadWestvaco Corporation (the “Company”) grants an Option with
respect to a specified number of Shares to the grantee subject to the conditions
set forth below. Any Option Award shall be granted in the form of a
Non-Qualified Stock Option.

 

4. Date of Award: February 23, 2015 (the “Date of Award”) or any subsequent date
on which an Award is made in 2015.

 

5. Exercise Price: The exercise price of any Shares subject to an Option Award
shall be the Market Price of such Shares on the Date of Award. Market Price
shall be determined by calculating the closing price of a Share as traded and
reported by the New York Stock Exchange.

 

6. Award Term: The Option shall be contingent and shall vest and be exercisable
if and to the extent that the employment conditions and other conditions in
these Terms and Conditions are met. The Option may not be exercised after ten
(10) years from the Date of Award.

 

7. Vesting: An Option Award will vest in equal 1/3 increments on the anniversary
dates of the Date of Award, beginning on the first anniversary of the Date of
Award. Except as otherwise provided below, if the grantee terminates employment
prior to the becoming fully vested in the Option Award, the unvested portion of
the Option Award shall be forfeited and all rights of the grantee to the
unvested Option Award shall terminate.

 

8. Exercise Method: The Company will provide instructions to the grantee for how
to exercise the Option, pay the exercise price and pay applicable taxes.

 

9. Automatic Forfeiture: An Option Award, whether vested or unvested, will
automatically be forfeited under the following circumstances:

 

  a. Employment of the grantee is terminated for “gross misconduct.” Gross
misconduct is defined as (i) fraud, misappropriation or embezzlement;
(ii) engaging in conduct that is demonstratively and materially injurious to the
Company; (iii) gross or intentional neglect of duties or responsibilities as an
employee; or (iv) gross or intentional violation of the Company’s policies and
procedures.

 

10



--------------------------------------------------------------------------------

  b. The grantee breaches any confidentiality, non-solicitation or
non-competition covenant set forth on the attached Exhibit A or in any
Restrictive Covenants Agreement between the grantee and the Company or an
affiliate.

 

  c. The Committee requires recoupment of the Option Award in accordance with
the Company Recoupment Policy.

 

10. Restrictive Covenants: By accepting the Option Award, the grantee agrees to
comply with the confidentiality, non-solicitation and non-competition covenants
set forth on the attached Exhibit A. If the grantee has a written Restrictive
Covenants Agreement with the Company or an affiliate, the grantee also agrees to
continue to comply with the obligations under such Restrictive Covenants
Agreement as a condition of grant of this Option Award.

 

11. Termination of Employment: Any Option Award shall be subject to the
following provisions relating to the exercise of the Option Award subsequent to
termination of employment, subject to Section 9 above and the requirement that
an Option cannot be exercised after ten (10) years from the Date of Award:

 

  a. In the event of involuntary termination of employment with the Company or
any of its affiliates (other than for gross misconduct) by reason of a
divestiture of a business of the Company, mutual agreement, or job elimination,
the unvested portion of the Option Award shall be forfeited and the right to
exercise the vested portion of the Option Award shall expire two (2) years after
the date of such termination. If termination is for any other reason, other than
death, disability (as defined below) or retirement (as defined below), the right
to exercise the vested portion of the Option Award expires ninety (90) days
after the date of termination.

 

  b. In the event of termination of employment due to disability, the unvested
portion of the Option Award shall immediately vest and the right to exercise the
vested portion of the Option Award shall expire three (3) years after the date
of such termination. The term “disability” shall mean permanently and totally
disabled under the terms of the Company’s qualified retirement plans.

 

  c. In the event of termination of employment upon reaching retirement age, the
Option Award shall be treated as follows:

 

  i. For a termination of employment on or after 65 or age 62 (with 20 years of
service), the unvested portion of the Option Award shall immediately vest and
the right to exercise the vested portion of the Option Award shall expire ten
(10) years after the Date of Award.

 

  ii. For a termination of employment on or after age 55 (with 20 years of
service), the unvested portion of the Option Award shall continue to vest after
termination and the right to exercise the vested portion of the Option Award
shall expire upon the earlier of five (5) years from the date of termination or
ten (10) years after the Date of the Award.

 

11



--------------------------------------------------------------------------------

  d. In the event of termination of employment due to death, the unvested
portion of the Option Award shall immediately vest and the right to exercise the
vested portion of the Option Award shall expire three (3) years after the date
of death. In the case of death following retirement, the Committee shall have
the discretion, as permitted by law, to alleviate any hardship on an estate’s
ability to exercise any Non-Qualified Stock Option. In case the employee is
deceased, the Option Award is exercisable by the grantee’s personal
representative (executor or administrator) heirs or legatees.

 

12. Leave of Absence: In the event that a grantee is on an approved leave of
absence, the grantee’s Option shall continue in accordance with its terms during
his or her leave of absence, subject to the Committee’s discretion.

 

13. Change of Control: If, prior to the Vesting Date, there is a Change of
Control as defined in the Plan, as a result of the Business Combination
Agreement between the Company and Rock-Tenn Company dated January 25, 2015, the
grantee shall earn a pro-rata portion of the Option Award approved by the
Committee (and the remaining Option Award shall be cancelled). The pro-rata
portion shall be determined as the number of the Option Award multiplied by a
fraction, the numerator of which is the number of completed full months from
January 1, 2015 to the effective date of the Change of Control and the
denominator of which is 36. The pro-rata Option Award shall vest as provided in
Section 7, subject to the following. If the grantee voluntarily terminates
employment prior to the becoming fully vested in the Option Award, the unvested
portion of the Option Award shall be forfeited and all rights of the grantee to
the unvested Option Award shall terminate. If the grantee’s employment
terminates for any other reason (including death, disability or retirement but
excluding gross misconduct, as these terms are defined above), the Option Award
shall fully vest.

 

14. Transferability: To the extent permitted by law, Non-qualified Stock Options
may be transferred to immediate family members and to charities described in
Sections 170(c), 2055(a) and 2552(a) of the Code, with the restriction that any
attempted further transfer shall be void.

 

15. Tax Withholding: The grantee is solely responsible for the satisfaction of
all taxes and penalties that may arise in connection with the Option Award. The
grantee may satisfy any tax withholding obligations arising with respect to the
Option by (a) authorizing the Company to deduct from the grantee’s brokerage
account the necessary cash to satisfy the tax withholding, (b) authorizing the
Company to withhold Shares otherwise issuable as part of the Option, as
applicable, (c) tendering Shares previously acquired to the Company, or
(d) authorizing the Company to sell a portion of Shares otherwise issuable as
part of the Option in an amount necessary to generate sufficient cash to satisfy
the withholding obligation, as applicable. If the Company receives no
instruction from the grantee with respect to alternative means to satisfy his or
her tax withholding obligation, the obligation shall be satisfied by withholding
Shares from the grantee’s Option. Any share withholding shall not exceed the
minimum applicable withholding tax rate for federal (including FICA), state,
local and foreign tax liabilities.

 

12



--------------------------------------------------------------------------------

Exhibit A - Restrictive Covenants

By accepting this Option Award, the grantee agrees to comply with the following
terms:

Confidential Information

 

a. For purposes of this Award, the term “Confidential Information” shall mean
information that the Company or any of its affiliates owns or possesses, that
the Company or its affiliates have developed at significant expense and effort,
that they use or that is potentially useful in the business of the Company or
its affiliates, that the Company or its affiliates treat as proprietary, private
or confidential, and that is not generally known to the public. Confidential
Information includes, but is not limited to, information that qualifies as trade
secret under applicable law. The grantee acknowledges that the grantee’s
relationship with the Company is one of confidence and trust such that the
grantee has in the past been, and may in the future be, privy to Confidential
Information of the Company or its affiliates.

 

b. The grantee hereby covenants and agrees at all times during employment with
the Company and its affiliates and thereafter to hold in strictest confidence,
and not to use, any Confidential Information, except for the benefit of the
Company, and not to disclose any Confidential Information to any person or
entity without written authorization of the Company, except as otherwise
required by law.

Non-Solicitation

 

a. The grantee covenants and agrees that during the grantee’s employment with
the Company and its affiliates, and during the 12 month period following the
grantee’s termination of employment for any reason (the “Restricted Period”),
the grantee shall not, directly or indirectly, (i) solicit, hire or attempt to
hire any employee of the Company or any of its affiliates as an employee,
consultant or independent contractor of the grantee or any other person or
business entity, or (ii) solicit any employee, consultant or independent
contractor of the Company or any of its affiliates to change or terminate his or
her relationship with the Company or any of its affiliates, unless in each case
more than six months shall have elapsed between the last day of such person’s
employment or service with the Company or any of its affiliates and the first
date of such solicitation or hiring.

 

b. The grantee covenants and agrees that during the grantee’s employment with
the Company and its affiliates and during the Restricted Period, the grantee
shall not, either directly or indirectly:

 

  (i) solicit or do business with, or attempt to solicit or do business with,
any customer with whom the grantee had material contact, or about whom the
grantee received Confidential Information within 12 months prior to the
grantee’s date of termination for the purpose of providing such customer with
services or products competitive with those offered by the Company or any of its
affiliates during the grantee’s employment with the Company or its affiliates,
or

 

13



--------------------------------------------------------------------------------

  (ii) encourage any customer with whom the grantee had material contact, or
about whom the grantee received Confidential Information within 12 months prior
to the grantee’s date of termination to reduce the level or amount of business
such customer conducts with the Company or any of its affiliates.

Non-Competition

The grantee covenants and agrees that during the grantee’s employment with the
Company and its affiliates and during the Restricted Period, the grantee will
not, without the Company’s express written consent, in any geographic area in
which the grantee had a responsibility within the last two years prior to the
grantee’s termination of employment where the Company or its affiliates do
business, directly or indirectly in the same or similar capacity to the services
the grantee performed for the Company:

 

  (i) own, maintain, finance, operate, invest or engage in any business that
competes with the businesses of the Company and its affiliates in which the
grantee was materially involved during the two years prior to the grantee’s
termination; or

 

  (ii) provide services, as an employee, consultant, independent contractor,
agent or otherwise, to any business that competes with the Company and its
affiliates in businesses in which the grantee was materially involved during the
two years prior to the grantee’s termination.

Notwithstanding the foregoing, the grantee may invest in or have an interest in
entities traded on any public market, provided that such interest does not
exceed five percent of the voting control of such entity.

Other Acknowledgements and Agreements

The grantee acknowledges and agrees that in the event the grantee breaches any
of the covenants or agreements contained in this Exhibit A:

 

  (i) The Company may determine that the grantee shall forfeit the outstanding
stock options (without regard to whether the stock options have vested), and the
outstanding stock options shall immediately terminate, and

 

  (ii) The Company may require the grantee to return to the Company any cash or
shares of Company stock received upon exercise of the stock option, net of the
exercise price paid by the grantee upon exercise of the stock option; provided,
that if the grantee has disposed of any shares of Company stock received upon
exercise of the stock option, then the Committee may require the grantee to pay
to the Company, in cash, the fair market value of such shares of Company stock
as of the date of disposition, net of the exercise price paid by the grantee
upon exercise of the stock option. The Company shall exercise the right of
recoupment provided in this section (a) within one year after the Company’s
discovery of the grantee’s breach of the covenants or agreements contained in
this Exhibit A.

 

14



--------------------------------------------------------------------------------

If any portion of the covenants or agreements contained in this Exhibit A, or
the application hereof, is construed to be invalid or unenforceable, the other
portions of such covenants or agreements or the application thereof shall not be
affected and shall be given full force and effect without regard to the invalid
or unenforceable portions to the fullest extent possible. If any covenant or
agreement in this Exhibit A is held to be unenforceable because of the duration
thereof or the scope thereof, then the court making such determination shall
have the power to reduce the duration and limit the scope thereof, and the
covenant or agreement shall then be enforceable in its reduced form. The
covenants and agreements contained in this Exhibit A shall survive the
termination of this Award.

 

15